MEMORANDUM OPINION
                                         No. 04-10-00297-CR

                                      Armando BUSTAMANTE,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 290th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009-CR-11762
                            Honorable Sharon MacRae, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: May 12, 2010

DISMISSED

           Appellant has filed a motion to dismiss his appeal. The motion is granted, and this appeal

is dismissed. See TEX. R. APP. P. 42.2(a).



                                                    PER CURIAM


DO NOT PUBLISH